               Case 3:18-cv-05147-JCC Document 41 Filed 02/18/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JIMMY GOMEZ, SR.,                                    CASE NO. C18-5147-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12   AMTRACK TRAIN COMPANY, Sacramento,
     California,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            On December 9, 2020, the Court approved the proposed settlement of this matter and
18
     ordered the parties to submit dismissal paperwork upon completion of the settlement. (Dkt. No.
19
     40.) To date, no dismissal paperwork has been filed. The parties are ORDERED to file dismissal
20
     paperwork or a joint status report regarding the parties’ progress in finalizing the settlement
21
     within 21 days from the date this order is issued.
22
            DATED this 18th day of February 2021.
23
                                                             William M. McCool
24
                                                             Clerk of Court
25
                                                             s/Paula McNabb
26                                                           Deputy Clerk


     MINUTE ORDER
     C18-5147-JCC
     PAGE - 1
